Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al. [US PGPUB 20180166424] (hereinafter Sim).

Regarding claim 13, Sim teaches a display device comprising: 
a substrate (121-1, Fig. 3 or board substrate (not shown), where structure 100 is mounted flip-chip manner), Para 32); 
a first electrode (114, Para 35) and a second electrode (116, Para 35) on the substrate and spaced apart from each other in a first direction (horizontal direction, Fig. 3); 
a first insulation layer (112-1 between 121-1 and LED 110, Para 36, Fig. 3) on the substrate and covering an upper surface of the first electrode and an upper surface of the second electrode (Fig. 3; i.e. portion of side surface of each of the electrodes closer to the light emitting element than portion of side surface closer to the substrate); 
a light emitting element (110, Para 36) on the first insulation layer (Fig. 3) and electrically connected to the first electrode and the second electrode (Para 110); and 
a bank pattern (portion of 112-1 extending along and contacting the side wall of the LED 110, Fig. 3) on the substrate and arranged around the light emitting element (Fig. 3),
wherein the first insulation layer and the bank pattern are integrally formed (Fig. 3), and 
wherein an upper surface of the bank pattern is higher than an upper surface of the light emitting element (Fig. 3/4; it should be noted that the line indicated in Fig. 3 is not an actual division of material 112 into 2 separate material layers but a dash line used to indicate regions –see Fig. 4 which is an enhanced depiction of region IV of Fig. 3).  

Allowable Subject Matter
Claims 1-12, 17 and 19 are allowed.
Claim 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819